ELECTRONIC RECORD




COA#       01-11-01125-CR                         OFFENSE: 42.07 (Harrassment)

           Elisa Merrill Wilson v. The State of
STYLE:     Texas                                  COUNTY:       Fort Bend

COA DISPOSITION:        AFFIRM                    TRIAL COURT: County Court at Law No 2

DATE: 03/31/2015                    Publish: NO   TC CASE #:    10CCR149142




                          IN THE COURT OF CRIMINAL APPEALS


          Elisa Merrill Wilson v. The State of
STYLE:    Texas                                        CCA #:              <oll*lS
         /{PP£LLAh)T}*>                Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:
    K^/c>Ttc/                                         JUDGE:
DATE: £*•??.      /£ 'Z^/f                            SIGNED:                       PC: _
JUDGE: PC'; /jJctU y fro*//// jr**/ PUBLISH:                                        DNP:

                                                                                     MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                            ELECTRONIC RECORD